DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-14 and 21-26 are pending in this application.  

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-14 and 21-26) in the reply filed on 7/25/22 is acknowledged.  Claims 15-20 (now cancelled) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-14 and 21-are examined in this Office action. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation “wherein the common electrodes of the plurality of memory cells are in direct contact with the common electrode”.  The claim recites that each memory cell has a common electrode.  It is impossible to determine which common electrode is indicated in this circular claim recitation. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite.
Claims 22-26 depend from rejected claim 21, include all limitations of claim 21 and therefore are rejected for the same reason. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 2, 9-11 and 21-22 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (US Patent Application Publication No 2017/0092693) hereinafter referred to as Tan. 
Per Claim 1 Tan discloses a semiconductor device, comprising
a dielectric layer (127) including a top surface; 
a plurality of magneto-resistive memory cells (including 162 164 and 175) disposed in the dielectric layer (see figure 2a), wherein the plurality of magneto-resistive memory cells comprises top electrodes (175) and top surfaces of the top electrodes are coplanar with the top surface of the dielectric layer (see figure 2a); 
a first etch stop layer (including 129 and 142) disposed over the dielectric layer; The examiner notes that the term "over " includes "directly over" (no intermediate materials, elements or space disposed therebetween) and "indirectly over" (intermediate materials, elements or space disposed therebetween)
a common electrode (185) extending through the first etch stop layer to be in direct contact with the top electrodes (see figure 2a); and 
a second etch stop layer (144) disposed on the first etch stop layer and the common electrode. The examiner notes that the term "on" includes "directly on" (no intermediate materials, elements or space disposed therebetween) and "indirectly on" (intermediate materials, elements or space disposed therebetween)
Per Claim 2 Tan discloses the device of claim 1 including where a thickness of the first etch stop layer (including 129 and 142) is greater than a thickness of the second etch stop layer (144). (see figure 2a)
Per Claim 9 Tan discloses an interconnect structure device, comprising
a dielectric layer (127) including a top surface; 
a plurality of magneto-resistive memory cells (including 162 164 and 175) disposed in the dielectric layer (see figure 2a), wherein the plurality of magneto-resistive memory cells comprising top electrodes (175) (see figure 2a); 
a first etch stop layer (including 129 and 142) disposed over the dielectric layer; The examiner notes that the term "over " includes "directly over" (no intermediate materials, elements or space disposed therebetween) and "indirectly over" (intermediate materials, elements or space disposed therebetween)
a common electrode (185) extending through the first etch stop layer to be in direct contact with the top electrodes (see figure 2a); and 
wherein a top surface of the common electrode is coplanar with a top surface of the first etch stop layer. (see figure 2a)
Per Claim 10 Tan discloses the device of claim 9 including a second etch stop layer (144) disposed on the first etch stop layer and the common electrode. The examiner notes that the term "on" includes "directly on" (no intermediate materials, elements or space disposed therebetween) and "indirectly on" (intermediate materials, elements or space disposed therebetween)
Per Claim 11 Tan discloses the device of claim 10 including where a thickness of the first etch stop layer (including 129 and 142) is greater than a thickness of the second etch stop layer (144). (see figure 2a)
Per Claim 21 Tan discloses a structure device, comprising
a plurality of conductive features (including 131 and 108) disposed in a first dielectric layer (120); 
a bottom etch stop layer (including 129 and 142) disposed over the plurality of conductive features and the first dielectric layer; 
a second dielectric layer (127) disposed over the bottom etch stop layer; 
a plurality of memory cells (including 162 164 and 175) disposed in the second dielectric layer, (see figure 2a) each of the plurality of memory cells comprising: a bottom electrode (162) electrically coupled to one of the plurality of conductive features (135) by way of a contact via (135), a magnetic tunnel junction (164) structure disposed on the bottom electrode, and a top electrode (175) disposed on the MTJ structure; and 
a common electrode (185) disposed over each of the plurality of memory cells.
Per Claim 22 Tan discloses the device of claim 21 including where a first etch stop layer (142 and 129) disposed over the second dielectric layer (127), wherein the common electrode (185) extends through the first etch stop layer such that top surfaces of the common electrode and the first etch stop layer are coplanar (as shown in figure 2a)

Allowable Subject Matter
Claims 3-8, 12-14 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894